Decree affirmed. The special administrator of the estate of Mary C. Brown, who died on November 10, 1952, seeks to set aside a joint bank account created by the decedent with her daughter Theresa L. Brown. The judge found that the decedent intended her daughter, if she should survive, as she did, to have the account, and entered a decree that the daughter owned the account. The special administrator appealed. An examination of the reported evidence shows no error of fact or of law. Hiller v. Hiller, 305 Mass. 163. MacLennan v. MacLennan, 316 Mass. 593, 595.